Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21184 Name of Fund: BlackRock Florida Municipal 2020 Term Trust (BFO) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Florida Municipal 2020 Term Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 12/31/2008 Date of reporting period: 01/01/2008  03/31/2008 Item 1  Schedule of Investments BlackRock Florida Municipal 2020 Term Trust Schedule of Investments as of March 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par (000) Municipal Bonds Value Arizona - 1.3% $ Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, 5.25%, 12/01/20 $ Florida - Crossings at Fleming Island Community Development District, Florida, 152.2% Utility Revenue Bonds, 6.75%, 10/01/09 (a) Deltona, Florida, Utility System Revenue Bonds, 5%, 10/01/23 (b) Escambia County, Florida, Environmental Improvement Revenue Refunding Bonds (International Paper Company Projects), AMT, Series A, 5.75%, 11/01/27 Escambia County, Florida, Health Facilities Authority, Health Facility Revenue Bonds (Florida Health Care Facility Loan), 5.95%, 7/01/20 (c) Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, AMT, Series 2, 4.70%, 7/01/22 (d)(e) Florida Municipal Loan Council Revenue Bonds, CABS, Series A, 5.03%, 4/01/20 (b)(l) Florida State Board of Education, GO (Public Education Capital Outlay), Series J, 5%, 6/01/24 (c) Halifax Hospital Medical Center, Florida, Hospital Revenue Refunding and Improvement Bonds, Series A, 5.25%, 6/01/26 Highlands County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Adventist Health System), Series C, 5.25%, 11/15/36 Hillsborough County, Florida, IDA, Hospital Revenue Bonds (H. Lee Moffitt Cancer Center Project), Series A, 5.25%, 7/01/22 Hillsborough County, Florida, IDA, PCR, Refunding (Tampa Electric Company Project), 5.50%, 10/01/23 Hillsborough County, Florida, IDA, PCR, Refunding (Tampa Electric Company Project), Series A, 5.65%, 5/15/18 Hillsborough County, Florida, IDA, PCR, Refunding (Tampa Electric Company Project), Series B, 5.15%, 9/01/25 Hillsborough County, Florida, School Board, COP, 5%, 7/01/27 (b) Jacksonville, Florida, HFA, Homeowner Mortgage Revenue Refunding Bonds, AMT, Series A-1, 5.625%, 10/01/39 (d)(e) Lakeland, Florida, Water and Wastewater Revenue Refunding Bonds, 5%, 10/01/27 Lee County, Florida, HFA, S/F Mortgage Revenue Bonds (Multi-County Program), AMT, Series A-2, 6%, 9/01/40 (d)(e) Lee County, Florida, IDA, Health Care Facilities, Revenue Refunding Bonds (Shell Point/Alliance Obligor Group), 5%, 11/15/22 Portfolio Abbreviations To simplify the listings of BlackRock Florida Municipal 2020 Term Trust's portfolio holdings in the Schedule of Investments, we have abbreviated the names of many of the securities according to the list below. AMT Alternative Minimum Tax (subject to) IDA Industrial Development CABS Capital Appreciation Bonds IDR Industrial Development Revenue Bonds COP Certificates of Participation PCR Pollution Control Revenue HFA Housing Finance Agency S/F Single-Family GO General Obligation Bonds VRDN Variable Rate Demand 1 BlackRock Florida Municipal 2020 Term Trust Schedule of Investments as of March 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par (000) Municipal Bonds Value $ 3,000 Lee County, Florida, Transportation Facilities Revenue Refunding Bonds, Series B, 5%, 10/01/22 (c) $ 3,071,850 Manatee County, Florida, HFA, Homeowner Revenue Bonds, AMT, Series A, 5.90%, 9/01/40 (d)(e) Marco Island, Florida, Utility System Revenue Bonds, 5.25%, 10/01/21 (b) Marco Island, Florida, Utility System Revenue Bonds, 5%, 10/01/22 (b) Marco Island, Florida, Utility System Revenue Bonds, 5%, 10/01/23 (b) Marion County, Florida, Hospital District, Revenue Refunding Bonds (Munroe Regional Health System), 5%, 10/01/22 Miami Beach, Florida, Health Facilities Authority, Hospital Revenue Refunding Bonds (Mount Sinai Medical Center of Florida), 6.75%, 11/15/21 Miami-Dade County, Florida, Educational Facilities Authority Revenue Bonds (University of Miami), Series A, 5%, 4/01/14 (a)(c) Miami-Dade County, Florida, Special Obligation Revenue Bonds, Sub-Series B, 5.622%, 10/01/32 (b)(l) Miami-Dade County, Florida, Special Obligation Revenue Refunding Bonds, Sub-Series A, 5.277%, 10/01/19 (b)(l) Miami-Dade County, Florida, Special Obligation Revenue Refunding Bonds, Sub-Series A, 5.244%, 10/01/20 (b)(l) Northern Palm Beach County Improvement District, Florida, Water Control and Improvement Revenue Bonds (Unit of Development Number 43), 6.10%, 8/01/11 (a) Northern Palm Beach County Improvement District, Florida, Water Control and Improvement Revenue Bonds (Unit of Development Number 43), 6.10%, 8/01/21 Northern Palm Beach County Improvement District, Florida, Water Control and Improvement, Revenue Refunding Bonds (Unit of Development Number 43), Series B, 4.50%, 8/01/22 (f) Northern Palm Beach County Improvement District, Florida, Water Control and Improvement, Revenue Refunding Bonds (Unit of Development Number 43), Series B, 5%, 8/01/31 (f) Orange County, Florida, Educational Facilities Authority, Educational Facilities Revenue Bonds (Rollins College Project), 5.25%, 12/01/22 (c) Orange County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Adventist Health System), 5.625%, 11/15/12 (a) Orange County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Orlando Regional Healthcare), VRDN, Series A-10, 1.25%, 10/01/41 (g)(h) Palm Beach County, Florida, School Board, COP, Refunding, Series D, 5%, 8/01/28 (g) Palm Coast, Florida, Utility System Revenue Bonds, 5%, 10/01/22 (b) Palm Coast, Florida, Utility System Revenue Bonds, 5%, 10/01/23 (b) Palm Coast, Florida, Utility System Revenue Bonds, 5%, 10/01/24 (b) Polk County, Florida, Utility System Revenue Bonds, 5%, 10/01/23 (i) 2 BlackRock Florida Municipal 2020 Term Trust Schedule of Investments as of March 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par (000) Municipal Bonds Value $ 4,285 Sterling Hill Community Development District, Florida, Capital Improvement Revenue Refunding Bonds, Series A, 6.10%, 5/01/23 $ 4,332,349 2,445 Stevens Plantation Improvement Project Dependent Special District, Florida, Revenue Bonds, 6.375%, 5/01/13 2,401,797 1,185 Sumter County, Florida, IDA, IDR (North Sumter Utility Company LLC), AMT, 6.80%, 10/01/32 1,189,337 Tohopekaliga, Florida, Water Authority, Utility System Revenue Bonds, Series B, 5%, 10/01/22 (g) Tohopekaliga, Florida, Water Authority, Utility System Revenue Bonds, Series B, 5%, 10/01/23 (g) Tohopekaliga, Florida, Water Authority, Utility System Revenue Refunding Bonds, Series A, 5%, 10/01/21 (g) Tohopekaliga, Florida, Water Authority, Utility System Revenue Refunding Bonds, Series A, 5%, 10/01/22 (g) Tohopekaliga, Florida, Water Authority, Utility System Revenue Refunding Bonds, Series A, 5%, 10/01/23 (g) Tolomato Community Development District, Florida, Special Assessment Bonds, 6.375%, 5/01/17 Village Center Community Development District, Florida, Recreational Revenue Bonds, Sub-Series A, 6.35%, 1/01/18 Village Center Community Development District, Florida, Utility Revenue Bonds, 5.25%, 10/01/23 (b) Village Community Development District Number 5, Florida, Special Assessment Bonds, Series A, 6%, 5/01/22 Watergrass Community Development District, Florida, Special Assessment Revenue Bonds, Series B, 5.125%, 11/01/14 Puerto Rico - Puerto Rico Public Finance Corporation, Commonwealth Appropriation 3.7% Revenue Bonds, Series E, 5.50%, 2/01/12 (a) U.S. Virgin Virgin Islands Public Finance Authority, Refinery Facilities Revenue Bonds Islands - 1.6% (Hovensa Refinery), AMT, 4.70%, 7/01/22 Total Municipal Bonds (Cost - $126,033,559) - 158.8% Shares Short-Term Securities 465 CMA Florida Municipal Money Fund, 1.57% (j)(k) Total Short-Term Securities (Cost - $465) - 0.0% Total Investments (Cost - $126,034,024*) - 158.8% Other Assets Less Liabilities - 2.9% Preferred Shares, at Redemption Value - (61.7%) Net Assets Applicable to Common Shares - 100.0% $ 3 BlackRock Florida Municipal 2020 Term Trust Schedule of Investments as of March 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) * The cost and unrealized appreciation (depreciation) of investments as of March 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) (a) Prerefunded. (b) MBIA Insured. (c) AMBAC Insured. (d) FHLMC Collateralized. (e) FNMA/GNMA Collateralized. (f) ACA Insured. (g) FSA Insured. (h) Variable rate security. Rate shown is as of the report date. (i) FGIC Insured. (j) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Affiliate Net
